Exhibit 10.2

AGREEMENT

This Agreement dated as of November 5, 2013 (the “Agreement”), is by and between
Gaiam, Inc., a Colorado corporation (“Gaiam”), Riverside Renewable Energy
Investments, LLC (“Riverside”), solely for purposes of paragraphs 3 and 4 of
this Agreement, and Real Goods Solar, Inc., a Colorado corporation (the
“Company”).

Introduction

Gaiam and the Company wish to memorialize certain agreements with respect to
(a) the Company’s prepayment of that certain (i) Promissory Note, dated
December 11, 2012 between the Company, as maker and Gaiam as payee, in the
principal amount of $1,000,000, and (ii) Amended and Restated Promissory Note
dated March 27, 2013 between the Company, as maker and Gaiam as payee, in the
principal amount of $1,700,000 (collectively, the “Gaiam Notes”); (b) Gaiam’s
acceptance as payment in full of the obligations represented by the Gaiam Notes
of something less than the full amounts owed thereon; and (c) upon such
repayment of the Gaiam Notes, Gaiam’s relinquishment of all of its rights and
obligations under that certain Shareholders Agreement (the “Shareholders
Agreement”) and Registration Rights Agreement (“Registration Rights Agreement”)
each dated as of December 19, 2011, among the Company, Gaiam and Riverside.
Notwithstanding anything herein to the contrary, Gaiam and the Company
acknowledge that Gaiam shall be deemed to have purchased from the Company, the
Company’s tenant leasehold improvements pursuant to and in accordance with the
terms of that certain Second Amendment to Lease dated March 28, 2013, by and
between Gaiam and the Company, by way of an offset and reduction of $200,000
outstanding under the Gaiam Notes, and that the prepayment of the Gaiam Notes
contemplated by this Agreement shall be deemed to have occurred after the Gaiam
Notes have been reduced by such $200,000 offset.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

1. Prepayment of Gaiam Notes and Relinquishment of Rights and Obligations Under
Shareholders Agreement. Upon receipt by Gaiam of an aggregate amount equal to
$2,100,000 in cash (the “Payoff Amount”) on or prior to November 15, 2013, such
amount to be distributed to Gaiam in accordance with the payment instructions
set forth on Exhibit A attached hereto, Gaiam hereby acknowledges and agrees
that: (i) all indebtedness and liabilities of the Company owing under the Gaiam
Notes have been fully paid and discharged; (ii) all other obligations of the
Company owing under the Gaiam Notes are released and discharged; and (iii) Gaiam
relinquishes all of its rights and obligations under, and shall no longer be
deemed a party to, the Shareholders Agreement or the Registration Rights
Agreement.

2. Gaiam and Company Mutual Release. By execution of this Agreement and in
consideration of and upon payment by the Company and receipt by Gaiam of the
Payoff Amount, Gaiam and the Company do hereby, on behalf of itself and of all
those persons claiming by, through or under Gaiam or Company, together with each
of their respective successors and assigns, unconditionally remise, release,
acquit and forever discharge the each other, and each of



--------------------------------------------------------------------------------

their respective past and present managers, officers, directors, shareholders,
employees, agents, attorneys, subsidiaries, affiliates, successors and assigns,
and the heirs, executors, trustees, administrators, successors, and assigns of
any such persons (collectively, the “Releasees”), of and from any and all
actions, causes of action, suits, claims, counterclaims, liabilities,
obligations, defenses, and demands whatsoever (if any), at law or in equity, or
disputed or undisputed, which Gaiam or the Company ever had, now has, or
hereafter can, shall, or may claim to have against any of the Releasees for or
by reason of any cause, matter, or event whatsoever, arising out of the Gaiam
Notes, the Shareholders Agreement or the Registration Rights Agreement.

3. Gaiam and Riverside Mutual Release. Riverside acknowledges and agrees to
Gaiam’s relinquishment of all of its rights and obligations under the
Shareholders Agreement in accordance with the terms of this Agreement and, Gaiam
and Riverside do hereby, on behalf of itself and of all those persons claiming
by, through or under Gaiam or Riverside, together with each of their respective
successors and assigns, unconditionally remise, release, acquit and forever
discharge the each other, and each of their respective past and present
managers, officers, directors, shareholders, employees, agents, attorneys,
subsidiaries, affiliates, successors and assigns, and the heirs, executors,
trustees, administrators, successors, and assigns of any such persons
(collectively, the “Releasees”), of and from any and all actions, causes of
action, suits, claims, counterclaims, liabilities, obligations, defenses, and
demands whatsoever (if any), at law or in equity, or disputed or undisputed,
which Gaiam or the Riverside ever had, now has, or hereafter can, shall, or may
claim to have against any of the Releasees for or by reason of any cause,
matter, or event whatsoever, arising out of the Shareholders Agreement.

4. Miscellaneous. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective successors and assigns, and shall
be governed, construed and enforced in accordance with the laws of the State of
Colorado. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Delivery of executed signature pages by
facsimile or other electronic transmission shall constitute effective and
binding execution and delivery hereof.

[ Signature Page Follows ]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

REAL GOODS SOLAR, INC. By:  

/s/ Kam Mofid

Name:  

Kam Mofid

Title:  

CEO

GAIAM, INC. By:  

/s/ Jirka Rysavy

Name:  

Jirka Rysavy

Title:  

Chairman

RIVERSIDE RENEWABLE ENERGY INVESTMENT, LLC (solely with respect to paragraphs 3
and 4 of this Agreement) By:  

/s/ David Belluck

Name:  

David Belluck

Title:  

Manager



--------------------------------------------------------------------------------

Exhibit A

Payment Instructions

 

Bank Routing Number:

  

Bank Name:

  

Account Number:

  

Account Name:

  

Contact Information:

  

(for questions, etc.)

   Office:   

Mobile:

                                        Email: